     Case 2:19-cv-02165-KJM-JDP Document 33 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WAYNE S. CALHOON,                                No. 2:19-cv-2165-KJM-EFB
12                       Plaintiff,
13           v.                                        ORDER AFTER HEARING
14    CITY OF SOUTH LAKE TAHOE
      POLICE DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          The case was before the court on September 16, 2020, for hearing on plaintiff’s motion to

19   compel defendants to produce documents responsive to his Request for Production of Documents.

20   ECF No. 28. Attorney Edwin Bradley appeared on behalf of plaintiff. Assistant City Attorney

21   Beverly Roxas appeared on behalf of defendants.

22          For the reasons stated on the record, it is hereby ORDERED that:

23          1. Plaintiff’s motion to compel (ECF No. 28) is granted in part;

24          2. The parties are directed to meet and confer for the purpose of drafting a stipulated

25   protective order governing the exchange of confidential information. The parties shall submit

26   their stipulated protective order for the court’s review by no later than September 23, 2020;

27          3. On or before September 30, 2020, defendants shall produce documents responsive to

28   plaintiff’s Requests for Production of Documents Numbers 11-15 and 17-21. The production
                                                       1
     Case 2:19-cv-02165-KJM-JDP Document 33 Filed 09/17/20 Page 2 of 2

 1   shall be limited to documents created on or before October 14, 2018, except that defendants shall
 2   produce any documents created after that which directly relate to the events giving rise to
 3   plaintiff’s claims (e.g., disciplinary records stemming from the October 14, 2018 events).
 4   DATED: September 17, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
